Citation Nr: 1441923	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-22 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to June 27, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from June 27, 2011.

3.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1944 to December 1946.  His military decorations include the Combat Infantryman Badge and the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and November 2011 by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which respectively denied the Veteran's claims of entitlement to a rating increase in excess of 10 percent for bilateral hearing loss and service connection for a chronic acquired psychiatric disorder including PTSD.  

During the pendency of the claim, a June 2012 rating decision awarded the Veteran a staged rating increase to 20 percent for bilateral hearing loss, effective June 27, 2011.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the maximum benefit provided by the applicable rating schedule has not been granted, the increased rating claim remains on appeal.  AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

For the reasons discussed below, this appeal is REMANDED to the RO as the Agency of Original Jurisdiction.  VA will notify the appellant and his attorney if further action is required on their part.


REMAND

In his substantive appeal of the increased rating claim for bilateral hearing loss, which was received by VA in August 2011, the Veteran expressly requested to have a hearing at the RO before a Veterans Law Judge from Board.  Although he subsequently appeared for an informal conference at the RO before a Decision Review Officer (DRO) in April 2012, there is no indication in the record that he has withdrawn his request for a Board hearing with regard to this matter.  

Similarly, in a VA Form 9 dated in November 2012, which was received following VA's receipt of the Veteran's substantive appeal of the claim for service connection for a chronic psychiatric disorder (to include PTSD), the Veteran expressly requested to have a hearing at the RO before a Veterans Law Judge from Board.  

In correspondence dated in early August 2014, the RO acknowledged the Veteran's request for an RO hearing before the Board and provided him with a response form with which to affirmatively identify the type of Board hearing he desired, or to withdraw his request for a Board hearing entirely.  (A Board hearing held at the RO can be one that is before a traveling Veterans Law Judge sitting at the RO, known as a "Travel Board" hearing, or a videoconference hearing before a Veterans Law Judge from the Board, using a live audio-visual connection linking the RO with the Board in Washington, D.C.)  Thereafter, the appeal was forwarded to the Board in late August 2014.  

The claims file does not indicate that the Veteran had ever responded to the August 2014 RO letter discussed above, but there is also no indication in the record that he has withdrawn his request for a Board hearing with regard to the issues on appeal.  The Board shall decide an appeal only after providing the claimant with an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Considering the Veteran's multiple express requests of record for a Board hearing at the RO, a remand of the appeal is necessary so as to accommodate his request.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Contact the Veteran and determine whether he wants a videoconference or Travel Board hearing at the RO before a Veterans Law Judge from the Board.  Schedule the Veteran for the requested hearing and notify the Veteran and his attorney of the date, time, and location of the hearing.  Thereafter, the claims file is to be forwarded to the Board prior to the scheduled hearing date to allow the Veterans Law Judge assigned to the case the opportunity to review the claims file beforehand.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



